United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3358
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Arkansas.
                                       *
Tammie Nannette Fryman,                *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: February 4, 2002
                             Filed: February 4, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Following a hearing, the district court1 revoked Tammie Nannette Fryman’s
probation based on the court’s finding that she had violated various probation
conditions. Without objection from the parties, the court sentenced Fryman to 12
months imprisonment and 1 year supervised release. Fryman appeals her revocation
sentence, arguing that the district court committed plain error by believing itself
bound by the Chapter 7 Sentencing Guidelines policy statements.


      1
      The HONORABLE ROBERT T. DAWSON, United States District Judge for
the Western District of Arkansas.
      We cannot agree with Fryman’s argument. The court’s comments appear to us
simply to reflect the court’s understanding that it was required to consider the
relevant Guidelines recommendation on a revocation sentence. See U.S.S.G.
§ 7B1.4(a), p.s. (table); United States v. Levi, 2 F.3d 842, 845 (8th Cir. 1993).
Further, in these circumstances, any misunderstanding on the part of the district court
would not rise to the level of plain error. See United States v. Montanye, 996 F.2d
190, 192 (8th Cir. 1993) (en banc).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-